                       IN THE UNITED STATES DISTRICT COU5
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

IN RE: AMERICAN MEDICAL SYSTEMS, INC.
PELVIC REPAIR SYSTEM PRODUCTS                                                MDL No. 2325
LIABILITY LITIGATION
__________________________________________________________

Billie Rice, et al. v. American Medical Systems, Inc.                            2:13-cv-04150

                            MEMORANDUM OPINION AND ORDER

          Pending is a Motion to Dismiss Plaintiffs Billie and Barclay Rice’s Complaint

with Prejudice for Failure to Comply with Pre-Trial Order # 280, filed July 15, 2019.

[ECF No. 14]. AMS cites to plaintiffs’ failure to timely serve a Plaintiff Fact Sheet

(“PFS”) in violation of AMS Pretrial Order # 280. Plaintiffs have not responded to the

motion. Plaintiffs also failed to respond to requests for admission or the motion to

deem those requests for admission admitted, and the requests for admission were

deemed admitted by order entered September 10, 2019. [ECF No. 18]. 1

          The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for failure to provide a PFS in compliance with the court’s previous order.

          Therefore, the court ORDERS that the Motion to Dismiss filed by AMS [ECF

No. 14] is GRANTED in part to the extent AMS seeks dismissal and DENIED insofar




1   The court is aware of plaintiffs’ counsel’s desire to withdraw as counsel. [ECF No. 12].
as AMS seeks dismissal with prejudice.       The court ORDERS that the case is

dismissed without prejudice and stricken from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record.

                                      ENTER:       September 30, 2019




                                         2
